DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5, 8, 10-12, 14, 17 and 19-24 are pending.

Allowable Subject Matter
Claims 1-3, 5, 8, 10-12, 14, 17 and 19-24 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art of record do not teach or suggest individually or in combination: 
the plurality of IP agents including a first IP agent configured to initiate a wake-up sequence to enable the first IP agent to resume normal operation, the wake-up sequence 10involving: the first IP agent sending a wake-up communication over a link to the interconnect in response to a wake-up trigger event, while the first IP agent is in an inoperable state and the link is in a quiescent state; the interconnect waiting for the wake-up communication from the first IP 15agent that is in the inoperable state; and the interconnect notifying a system controller when the wake-up communication is received by forwarding the wake-up communication to the system controller .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        January 3, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187